Citation Nr: 1230975	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-24 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to June 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDING OF FACT

The evidence demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

TDIU is warranted when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  

38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In the instant case, service connection is currently in effect for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; diabetes mellitus, Type II, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated at a noncompensable evaluation.   The Veteran's combined rating is 60 percent.  38 C.F.R. § 4.25 (2011).  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.

Where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In such cases, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age that would justify TDIU.  38 C.F.R. § 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran maintains that he is unable to work due to his service-connected disabilities.  In his February 2005 VA Form 21-8940, Veteran's Application for Increased Compensation Based On Unemployability, the Veteran reported that he had not been employed since April 2002.  He also reported that he became too disabled to work since April 2002 due to his service-connected diabetes.  With regards to employment history, the Veteran indicated that he had worked as a truck 

driver in the past five years.  He graduated from high school.  He stated that he did not have any other education or training before or after he became too disabled to work.  

In a June 2005 VA treatment report, the Veteran stated that he retired from his trucking job and now was going to school for computer science.

In a March 2005 letter, a VA nurse practitioner stated that the Veteran was unable to work as a truck driver since he was on insulin and was unlikely to be able to find employment due to various medical conditions, to include diabetes mellitus, headaches, and PTSD.

A December 2005 Social Security Administration (SSA) decision concluded that the Veteran had been disabled and had not engaged in any substantial gainful activity since April 2002.  The SSA found that the Veteran had impairments that were considered to be "severe" due to Type II diabetes mellitus; hypertension; history of the left 5th, 6th and 7th rib fractures; osteoporosis in the left ribs; depressive disorder, not otherwise specified; a personality disorder; cannabis abuse; and alcohol abuse, in sustained partial remission.  It was noted that the Veteran would have poor ability to behave in an emotionally stable manner, relate predictably in social situations, and demonstrate reliability.  It was further noted that the Veteran, due to pain and/or discomfort associated with his impairments, would be unable to sustain work-related physical and mental activities in a work setting on a regular and continuing basis, and his residual functional capacity found by the SSA was a severely restricted range of sedentary work.  With regard to mental limitations, the Veteran was found to have moderate restriction of activities of daily living, moderate to marked difficulties in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence or pace.  During a June 2005 SSA examination, the Veteran related a history of diabetes mellitus for 12 years and that he had experienced accompanying complications, to include polyuria, polyphagia, and blurred vision.  With regard to disability due to emotional/mental impairment, the Veteran endorsed depressive symptoms, to include sleep difficulties, social withdrawal and easy irritability.  The SSA found 

that the Veteran could not perform his past relevant work.  It was also found that based on the Veteran's residual functional capacity and his vocational factors, he would have acquired no skills which were transferrable to other work and there were no jobs existing in significant numbers which he could perform.

A March 2007 VA diabetes mellitus examination report stated that the Veteran had been unemployed for the past four years, prior to which time he worked as a truck driver.  It was noted that he was started on insulin four years previously and that was an automatic disqualifier for his Department of Transportation certification.

VA psychiatry treatment reports dated in July 2007 and July 2008 stated that the Veteran had difficulty functioning in social situations; the Veteran was unable to function in a normal competitive work environment; and he was unable to sustain gainful employment.

An October 2008 VA psychiatry examination report noted that the Veteran's work history was erratic.  He never worked for one place for more than two years at a time over a period of 30 to 35 years.  It was noted that his typical pattern was to work, accumulate money, and then to stay at home cut off from work and other people in general.  He called this "bunkering up."  The examiner noted that the primary diagnosis was PTSD and that the Veteran's reliance on marijuana was, in part, a complication of his PTSD symptoms because he smoked marijuana in order to quiet his anxiety; however, he used it to such a great extent that it added significantly to his overall level of impaired functioning.

A December 2008 VA diabetes mellitus examination report stated that the Veteran had episodes of hypoglycemia and had been hospitalized two times in 2008 because of hypoglycemic reactions.  The Veteran stated that he would have low blood sugars or hypoglycemia about 6 to 8 times per year and in the previous year he went to the emergency room twice.  He related that he was advised to avoid strenuous activities, such as umpiring and running around the bases, to avoid decreasing his blood glucose levels.  He reported that he lost his job as a truck driver because of 

his diabetes and taking Lantus insulin.  He also reported that he could no longer do umpiring because of the hypoglycemic episodes.

The Veteran underwent a VA general medical examination in November 2010.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran stated that he had some college credits and that his occupation throughout his entire adult life after military service was an over-the-road truck driver.  It was noted that he was forced to retire from that occupation in April 2002 when he was started on insulin treatments for his diabetes.  The Veteran reported that he had no formal trade-related training.  With regard to diabetes mellitus, the Veteran was hospitalized twice in 2008 for hypoglycemic reactions, but had not required since then hospitalizations for ketoacidosis or hypoglycemic reactions.  He had not required frequent visits to his diabetes care provider due to ketoacidosis or hypoglycemic reactions in the previous year.  He denied any restriction of activities on account of the diabetes.  He reported general loss of strength with decreased energy when his blood sugars were out of the normal range and claudication symptoms with walking a half a block distance.  The examiner noted that there was no current occupational impact of the diabetes because the Veteran had been retired from the workforce since 2002.  The Veteran stated that the main effect of the diabetes on his daily activities was the low energy level when his blood sugars were higher or lower than the normal range.  He also noted that when the blood sugars were very high he experienced headaches.  The Veteran related that he would not drive a vehicle car during the headaches.  The examiner noted that the Veteran had been restricted from over-the-road truck driving or any commercial driving or driving school buses since 2004.  

The diagnosis was diabetes mellitus, Type II, requiring oral medication and two types of insulin, as well as diet modification.  The examiner stated that the Veteran's diabetes was currently uncontrolled but did not require restriction of physical activity to prevent hypoglycemic reactions.  There was no evidence of formal diabetic retinopathy.  The examiner further stated that "[a]fter reviewing the evidence on file and examining the veteran, it is my medical opinion that the veteran is unable to obtain or retain employment consistent with his education, as 

described, and his previous occupational experience (as an over-the-road truck driver) due to his service-connected diabetes mellitus."  In support of this opinion, the examiner noted that the Veteran had required insulin for his diabetes since 2002, which by law prohibited him from obtaining a commercial driver's license and that he experienced headaches when his blood sugar was elevated and did not drive a vehicle at those times.

A November 2010 VA audiology examination report stated that the Veteran had a high school education and worked primarily as a truck driver.  The examiner noted that the Veteran was able to functional quite well in a conversational setting.  The examiner further noted that the Veteran was not wearing hearing aids and had no problem following instructions and answering questions at the examination.  The examiner opined that the Veteran's hearing loss should not prevent him from obtaining and performing any employment for which he was otherwise qualified.

This case was referred to VA's Director of Compensation & Pension (Director) to consider an award of TDIU.  The Director issued a February 2012 review for extraschedular consideration under 38 C.F.R. § 4.16(b), and indicated that the Veteran's claims file was considered.  It was noted that the Veteran was unable to keep his commercial transportation license as he required insulin to treat his service-connected diabetes and that there were indications that his diabetes was difficult to control.  It was further noted that a July 2008 VA psychiatric examination found that the Veteran was unable to function in a normal competitive work environment and sustain gainful employment due to his PTSD.  The Director found that in this case there were medical opinions that the Veteran's service-connected diabetes mellitus type II and PTSD rendered him unemployed or unemployable.  It was noted that the Veteran was prevented from working in his former profession as a commercial truck driver due to his diabetes and the November 2010 VA opinion stated that the Veteran was prevented from other employment consistent with his education level.  However, the Director stated that in light of the review, the case should be returned for further development and readjudication.

Based on the totality of the evidence, and applying the doctrine of reasonable doubt, the Board finds that the evidence of record shows that the Veteran is unable to follow a substantially gainful occupation consistent with his education and occupational history due to his service-connected disabilities.  

The Veteran contends that his service-connected disabilities rendered him unemployable since April 2002.  The Veteran's occupational experience is very limited as he worked as a commercial truck driver his entire adult life after military service.  However, the record reflects that the Veteran was forced to retire from his past occupation as a truck driver in April 2002 when he was disqualified from commercial driving due to his treatment for diabetes.  Therefore, the Veteran cannot perform his past occupation.  The record further shows that the Veteran did not have any other education, training or skills outside his past occupation.  In his February 2005 VA Form 21-8940, the Veteran indicated that he did not have any other education or training before or after he became too disabled to work in April 2002.  The December 2005 SSA decision also noted that the Veteran had acquired no skills which were transferable to other work and there were no jobs existing in significant numbers which he could perform.

The record contains multiple medical opinions that discuss the Veteran's inability or unsuitability for gainful employment.  The November 2010 VA examiner opined that the Veteran was unable to obtain or retain employment consistent with his education and previous occupational experience as a commercial truck driver due to his service-connected diabetes mellitus because it required insulin for treatment, which by law prohibited him from obtaining a commercial driver's license.  It was also noted that the Veteran experienced headaches when his blood sugar was elevated and did not drive a vehicle during the headaches.  The Veteran also reported that the main effect of his diabetes on his daily activities was the low energy level when his blood sugars were not in the normal range.  

Furthermore, the medical evidence of record shows that the Veteran's employability is further limited by his service-connected PTSD.  To that effect, the July 2007 and July 2008 VA psychiatry reports noted that the Veteran had difficulty functioning in 

social situations and was unable to function in a normal competitive work environment and sustain gainful employment.  The December 2005 SSA decision described that the Veteran would have poor ability to behave in an emotionally stable manner, related predictably in social situations and demonstrate reliability.  The October 2008 VA psychiatric examination report further reflects the Veteran's erratic work history and typical pattern of social withdrawal due to his PTSD symptoms.

To the extent that the medical opinions of record relied on the subjective symptomatology reported by the Veteran, the Board finds that the Veteran's statements are competent and credible evidence of the effects of his service-connected disabilities on his daily and occupational functioning.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant).

The opinion of the Director is inconclusive as to whether the Veteran's service-connected disabilities would preclude him from substantially gainful employment.  However, the Director acknowledged that there are medical opinions in this case that the Veteran's service-connected diabetes mellitus, Type II, and PTSD rendered him unemployed or unemployable.

Accordingly, considering the lay statements, as well as the medical evidence of record regarding the severe functional impairments exhibited by his service-connected disabilities, as well as his educational and employment history, the Board finds that the Veteran was unable to follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, TDIU on extraschedular basis is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


